        Case 17-10316-KHK                      Doc       Filed 09/06/19 Entered 09/06/19 14:37:33                                Desc Main
 Fill in this information to identify the case:          Document      Page 1 of 7
 Debtor 1               Percy A. Martin
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         __________ District
 United States Bankruptcy Court for the: Eastern                 Virginia
                                                    Districtofof__________
                                                                 __________

 Case number                    17-10316-KHK
                        ___________________________________________
                                                                      (Alexandria)



2IILFLDO)RUP 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

                                U.S. Bank Trust National Association as
                    Trustee of Chalet Series III Trust
 Name of creditor: _______________________________________                                                               12-4
                                                                                       Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                Date of payment change:
 identify the debtor’s account:                           7 ____
                                                         ____ 6 ____
                                                                  5 ____
                                                                     5                 Must be at least 21 days after date        10/01/2019
                                                                                                                                  _____________
                                                                                       of this notice


                                                                                       New total payment:                             2,224.66
                                                                                                                                  $ ____________
                                                                                       Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
          No
      ✔
           Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                                 584.54
                   Current escrow payment: $ _______________                         New escrow payment:              535.60
                                                                                                                 $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      ✔   No
          Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                   New interest rate:          _______________%

                   Current principal and interest payment: $ _______________         New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      
      ✔    No
          Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                       New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                             page 1
       Case 17-10316-KHK                             Doc          Filed 09/06/19 Entered 09/06/19 14:37:33                           Desc Main
                                                                  Document      Page 2 of 7

Debtor 1         Percy    A. Martin
                 _______________________________________________________                                                  17-10316-KHK
                                                                                               Case number (if known) _____________________________________
                 First Name      Middle Name              Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

          I am the creditor.

     ✔
           I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 8 /s/ Keith Yacko
     _____________________________________________________________
     Signature
                                                                                               Date       09/06/2019
                                                                                                       ___________________




 Print:             Keith                                  Yacko
                    _________________________________________________________                  Title     Attorney for Creditor
                                                                                                       ___________________________
                    First Name                      Middle Name         Last Name



 Company
                    McMichael Taylor Gray, LLC
                    _________________________________________________________



 Address
                     3550 Engineering Drive, Suite 260
                    _________________________________________________________
                    Number                 Street

                    Peachtree Corners                 GA       30092
                    ___________________________________________________
                    City                                                State       ZIP Code



 Contact phone
                    470-289-4347
                    ________________________                                                          kyacko@mtglaw.com
                                                                                               Email ________________________




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2
          Case 17-10316-KHK                   Doc       Filed 09/06/19 Entered 09/06/19 14:37:33 Desc Main
                                                        Document          Page 3 of 7
                                                            SN Servicing Corporation          Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: August 23, 2019

     PERCY A MARTIN                                                                                                     Loan:
     ANGELA MARTIN
     16626 TELESCOPE LN                                                                      Property Address:
     DUMFRIES VA 22026                                                                       16626 TELESCOPE LANE
                                                                                             DUMFRIES, VA 22026



                                                 Annual Escrow Account Disclosure Statement
                                                              Account History

     This is a statement of actual activity in your escrow account from Dec 2018 to Sept 2019. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Oct 01, 2019:                  Escrow Balance Calculation
 Principal & Interest Pmt:                1,689.06               1,689.06                   Due Date:                                        Jun 01, 2019
 Escrow Payment:                            584.54                 535.60                   Escrow Balance:                                    (3,091.02)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                         2,338.16
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                        0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                         ($752.86)
 Total Payment:                            $2,273.60                  $2,224.66



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                              Starting Balance                       0.00       (1,876.93)
     Dec 2018                         505.63                                *                                        0.00       (1,371.30)
     Feb 2019                       1,011.26                                *                                        0.00         (360.04)
     Feb 2019                                                      2,004.00 * Homeowners Policy                      0.00       (2,364.04)
     Mar 2019                          505.63                               *                                        0.00       (1,858.41)
     Apr 2019                         (505.63)                              *                                        0.00       (2,364.04)
     Apr 2019                          505.63                               *                                        0.00       (1,858.41)
     May 2019                          505.63                               *                                        0.00       (1,352.78)
     Jun 2019                          505.63                               *                                        0.00         (847.15)
     Jun 2019                         (505.63)                              *                                        0.00       (1,352.78)
     Jun 2019                                                      2,189.19 * County Tax                             0.00       (3,541.97)
     Jun 2019                                                         54.68 * Sewer/Water Tax                        0.00       (3,596.65)
     Jul 2019                          505.63                               *                                        0.00       (3,091.02)
     Aug 2019                          505.63                               *                                        0.00       (2,585.39)
     Aug 2019                         (505.63)                              *                                        0.00       (3,091.02)
                                                                              Anticipated Transactions               0.00       (3,091.02)
     Aug 2019                    1,753.62                                                                                       (1,337.40)
     Sep 2019                      584.54                                                                                         (752.86)
                          $0.00 $5,371.94               $0.00     $4,247.87

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.




                                                                                                                                             Page 1
      Case
Last year, we17-10316-KHK             Docfrom Filed
                 anticipated that payments           09/06/19
                                              your account  would beEntered    09/06/19
                                                                      made during           14:37:33
                                                                                  this period equaling 0.00.Desc
                                                                                                             UnderMain
                                              Document            Page  4  of 7
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                   Page 2
      Case 17-10316-KHK                  Doc       Filed
                                                       SN 09/06/19      Entered 09/06/19 14:37:33
                                                          Servicing Corporation                Final Desc Main
                                                   Document          Page   5 of
                                                    For Inquiries: (800) 603-0836
                                                                                 7
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: August 23, 2019

 PERCY A MARTIN                                                                                                  Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               (752.86)      2,576.47
Oct 2019                535.60                                                                          (217.26)      3,112.07
Nov 2019                535.60                                                                           318.34       3,647.67
Dec 2019                535.60       2,124.60            County Tax                                   (1,270.66)      2,058.67
Dec 2019                                54.68            Sewer/Water Tax                              (1,325.34)      2,003.99
Jan 2020                535.60                                                                          (789.74)      2,539.59
Feb 2020                535.60       2,004.00            Homeowners Policy                            (2,258.14)      1,071.19
Mar 2020                535.60                                                                        (1,722.54)      1,606.79
Apr 2020                535.60                                                                        (1,186.94)      2,142.39
May 2020                535.60                                                                          (651.34)      2,677.99
Jun 2020                535.60                                                                          (115.74)      3,213.59
Jul 2020                535.60       2,189.19            County Tax                                   (1,769.33)      1,560.00
Jul 2020                                54.68            Sewer/Water Tax                              (1,824.01)      1,505.32
Aug 2020               535.60                                                                         (1,288.41)      2,040.92
Sep 2020               535.60                                                                           (752.81)      2,576.52
                    $6,427.20       $6,427.15

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 1,071.19. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 1,071.19 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (752.86). Your starting
balance (escrow balance required) according to this analysis should be $2,576.47. This means you have a shortage of 3,329.33.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to do nothing.

 We anticipate the total of your coming year bills to be 6,427.15. We divide that amount by the number of payments expected during
 the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
         Case 17-10316-KHK               Doc      Filed 09/06/19 Entered 09/06/19 14:37:33                      Desc Main
    New Escrow Payment Calculation                Document      Page 6 of 7
    Unadjusted Escrow Payment                      535.60
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $535.60




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated




                                                                                                                            Page 4
Case 17-10316-KHK         Doc     Filed 09/06/19 Entered 09/06/19 14:37:33           Desc Main
                                  Document      Page 7 of 7



                                CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the NOTICE OF MORTGAGE PAYMENT CHANGE in the above captioned
case was this day served upon the below named persons by mailing, postage prepaid, first class
mail a copy of such instrument to each person(s), parties, and/or counsel at the addresses shown
below:


Via U.S. Mail
Percy A. Martin
16626 Telescope Lane
Dumfries, VA 22026

Via CM/ECF electronic service:
Trustee
Thomas P. Gorman
300 N. Washington St. Ste. 400
Alexandria, VA 22314

Tommy Andrews, Jr.
Tommy Andrews, Jr. P.C.
122 North Alfred St.
Alexandria, VA 22314


On this day the 6th of September, 2019.
                                                            /s/ Keith Yacko__
                                                            Keith Yacko
                                                            Virginia Bar No. 37854
                                                            McMichael Taylor Gray, LLC
                                                            3550 Engineering Drive
                                                            Suite 260
                                                            Peachtree Corners, GA 30092
                                                            470-289-4347
                                                            kyacko@mtglaw.com
